Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 14-24 are rejected under 35 U.S.C. 102(a) as being anticipated by Mehr (US 20150127189).
In regards to claim 1, Mehr teaches a method for providing at least partially automatic guidance of a following transportation vehicle (Fig 2) the method comprising: 
acquiring availability data of at least one lead transportation vehicle; ([0061] in step 201, leading vehicle sends lead message to which following vehicle sends follow message. Lead message indicates availability of a lead transportation vehicle.)
acquiring request data of the following transportation vehicle; ([0061] in step 201, leading vehicle sends lead message to which following vehicle sends follow message. Follow message is request data of the following transportation vehicle.)
generating offer data about the lead transportation vehicle based on the availability data and the request date and transmitting the offer data about the lead transportation vehicle to the following 
generating and outputting an offer output based on the offer data; ([0018] offer can be combined with a fee, and given to another vehicle. This is an offer output generated based on the offer.)
acquiring a user input and generating acceptance data based on the user input; ([0055] driver may decide to have their vehicle autonomously tracked. This is a following vehicle accepting a lead vehicle and generating acceptance data based on a user input in the form of a driver decision.)
generating tracking data and transmitting the tracking data to the following transportation vehicle; ([0054] lead message contains route information, [0061] lead message is sent to following vehicle in step 201.) and 
guiding the following transportation vehicle at least partially automatically behind the lead transportation vehicle based on the tracking data. ([0061] at step 208, if information matches from previous steps, following vehicle is tracked to lead vehicle, which is guiding the following vehicle at least partially automatically.)

In regards to claim 2, Mehr teaches the method of claim 1, of claim 1, comprise a current position, a planned route and/or a maximum number of permitted following transportation vehicles. ([0054] lead message contains route information, which is a planned route.)

In regards to claim 3, Mehr teaches the method of claim 1, wherein the request data of the following transportation vehicle comprise a current position and/or a planned route. ([0055] follow message includes confirmation of following and information about vehicle position.)

In regards to claim 4, Mehr teaches the method of claim 1, wherein the request data are generated automatically during a route planning operation of a navigation system. ([0054] when driver decides to offer vehicle as leading vehicle, messages may be generated and communicated periodically at regular intervals. Includes vehicle information and route information. This is automatically generating messages along with navigation information.)

In regards to claim 5, Mehr teaches the method of claim 1, wherein the request data are generated based on a further user input. ([0054] lead message displayed on visual displays of potential following vehicles. [0055] accepting driver initiates sending of following message. This is generating request data based on further user input.)

In regards to claim 6, Mehr teaches the method of claim 1, wherein a graphic representation of a route with information about the at least one lead transportation vehicle is displayed when the offer output is output. ([0054] lead message is displayed on visual displays of other vehicles and includes route information.)

In regards to claim 7, Mehr teaches the method of claim 1, wherein a tracking confirmation of the lead transportation vehicle is acquired and transmitted to the following transportation vehicle. ([0055] after having received the follow message, which includes confirmation that the vehicle is following, the leading vehicle begins to transmit pieces of coordinate information to the following vehicle. This is a tracking confirmation from the leading vehicle because it only happens after tracking is confirmed.)

In regards to claim 8, Mehr teaches the method of claim 1, wherein the tracking data comprise information for guiding the following transportation vehicle to a target position relative to the lead transportation vehicle. ([0054] lead message includes route information, which following vehicle is guided along. [0055] automatic tracking begins only when following vehicle is position behind lead vehicle. This is a relative position that is guided along a route. [0016] vehicles are kept at a safety distance from each other.)

In regards to claim 9, Mehr teaches the method of claim 1, wherein data on the surroundings are acquired by following transportation vehicle sensors during the automatic guidance of the following transportation vehicle and plausibility of the tracking data is checked based on the acquired data on the surroundings. ([0061] at step 203, coordinate information is sent from lead vehicle to following vehicle, at the same time at step 204, following vehicle begins to capture second coordinate information with ambient sensors, in step 205 third coordinate information is captured with cameras, and step 206 reads fourth coordinate information from memory. In step 207, the coordinate information is compared. If there is a match, tracking continues. This is a plausibility check based on data on the surroundings acquired by the following vehicle sensors.)

In regards to claim 10, Mehr teaches the method of claim 1, wherein a payment module determines a tracking price and an account which is assigned to the following transportation vehicle is debited as a function of the determined tracking price. ([0018] the offer from the lead vehicle may be combined with a fee payed to the driver for leading the following vehicle. One of ordinary skill would have understood there must be some sort of module operating this, that allows the driver to set a fee, and that an acceptance of a following vehicle includes an automatic debiting.)

In regards to claim 14, Mehr teaches a system for providing at least partially automatic guidance of a following transportation vehicle ([0054], [0055] leading vehicle can communicate guidance to following vehicles) the system comprising: 
an acquisition unit for acquiring availability data of at least one lead transportation vehicle and request data of the following transportation vehicle; ([0054] WLAN communications unit sends lead message from lead vehicle. [0055] follow vehicles may also send following message to lead vehicle using WLAN communications unit. WLAN communications unit serves as acquisition unit.)
an offer unit for generating offer data about the lead transportation vehicle based on the availability data and the request data and transmitting offer data about the lead transportation vehicle to the following transportation vehicle; ([0054] driver of leading vehicle offers his vehicle to be autonomously tracked by other vehicles in environment. [0018] offer can be combined with fee. One of ordinary skill would have understood this may be sent by an available lead vehicle to a requesting potential following vehicle and must be performed by some sort of offering unit.)
a computing unit for generating offer output based on the offer data; ([0018] offer can be combined with fee. [0054] WLAN communications unit sends lead message from lead vehicle. One of ordinary skill would have understood that in order for the information to be communicated, it must first be generated by some means, therefore there must be some sort of computing unit that computes an offer based at least in part on the driver input.)
an output unit for outputting the offer output; ([0054] WLAN communications unit sends lead message from lead vehicle. [0018] lead message can include a fee to be paid to the driver for leading the vehicles. The WLAN communications unit serves as the output unit for outputting the offer.)
an input unit for acquiring a user input, wherein acceptance data is generated based on the user input; ([0054] [0055] drivers are capable of initiating the sending of messages either as a lead message 
a tracking unit for generating tracking data and transmitting tracking data to the following transportation vehicle; ([0054] lead message contains route information which is tracking data. WLAN communications unit sends lead message to following vehicle. The WLAN communications unit serves as part of a tracking unit and one of ordinary skill in the art would have understood that a guidance system must make up the generating portion.) and 
a control unit for guiding the following transportation vehicle at least partially automatically behind the lead transportation vehicle based on the basis of the tracking data. ([0059] when following vehicle is positioned behind leading vehicle, following vehicle transitions to automatic tracking control. One of ordinary skill would have recognized that there must be a control unit for guiding the following vehicle if the vehicle engages in automatic tracking.)

In regards to claim 15, Mehr teaches the system of claim 14, wherein a planned route of the following transportation vehicle is generated by a navigation system, and the request data is generated automatically based on the planned route. ([0054] lead message contains route information, which is a planned route determined by navigation system. [0055] follow message is generated after driver accepts lead vehicle, which may then be generated automatically.)

In regards to claim 16, Mehr teaches the system of claim 14, wherein the availability data of the at least one lead transportation vehicle comprise a current position, a planned route and/or a maximum number of permitted following transportation vehicles. ([0054] lead message contains route information, which is a planned route.)

In regards to claim 17, Mehr teaches the system of claim 14, wherein the request data of the following transportation vehicle comprise a current position and/or a planned route. ([0055] follow message includes confirmation of following and information about vehicle position.)

In regards to claim 18, Mehr teaches the system of claim 14, wherein the request data are generated automatically during a route planning operation of a navigation system. ([0054] when driver decides to offer vehicle as leading vehicle, messages may be generated and communicated periodically at regular intervals. Includes vehicle information and route information. This is automatically generating messages along with navigation information.)

In regards to claim 19, Mehr teaches the system of claim 14, wherein the request data are generated based on a further user input. ([0054] lead message displayed on visual displays of potential following vehicles. [0055] accepting driver initiates sending of following message. This is generating request data based on further user input.)

In regards to claim 20, Mehr teaches the system of claim 14, wherein a graphic representation of a route with information about the at least one lead transportation vehicle is displayed when the offer output is output. ([0054] lead message is displayed on visual displays of other vehicles and includes route information.)

In regards to claim 21, Mehr teaches the system of claim 14, wherein a tracking confirmation of the lead transportation vehicle is acquired and transmitted to the following transportation vehicle. ([0055] after having received the follow message, which includes confirmation that the vehicle is following, the leading vehicle begins to transmit pieces of coordinate information to the following 

In regards to claim 22, Mehr teaches the system of claim 14, wherein the tracking data comprise information for guiding the following transportation vehicle to a target position relative to the lead transportation vehicle. ([0054] lead message includes route information, which following vehicle is guided along. [0055] automatic tracking begins only when following vehicle is position behind lead vehicle. This is a relative position that is guided along a route. [0016] vehicles are kept at a safety distance from each other.)

In regards to claim 23, Mehr teaches the system of claim 14, wherein data on the surroundings are acquired by following transportation vehicle sensors during the automatic guidance of the following transportation vehicle and plausibility of the tracking data is checked based on the acquired data on the surroundings. ([0061] at step 203, coordinate information is sent from lead vehicle to following vehicle, at the same time at step 204, following vehicle begins to capture second coordinate information with ambient sensors, in step 205 third coordinate information is captured with cameras, and step 206 reads fourth coordinate information from memory. In step 207, the coordinate information is compared. If there is a match, tracking continues. This is a plausibility check based on data on the surroundings acquired by the following vehicle sensors.)

In regards to claim 24, Mehr teaches the system of claim 14, wherein a payment module determines a tracking price and an account which is assigned to the following transportation vehicle is debited as a function of the determined tracking price. ([0018] the offer from the lead vehicle may be combined with a fee payed to the driver for leading the following vehicle. One of ordinary skill would 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-13 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mehr in view of Mudalige (US 20100256852).
In regards to claim 11, Mehr teaches the method of claim 1, 
Mehr does not teach: the availability data are acquired and stored by a switching device, and the offer data are generated by the switching device. 
However, Mudalige teaches a remote infrastructure device that platooning vehicles can communicate with that may process information ([0054]) including automatically paying fees through a vehicle-to-infrastructure exchange using an established credit account ([0123]). Mudalige also teaches a lead vehicle may be configured to advertise its willingness to become a leader vehicle ([0083]) and a following vehicle may be configured to advertise its willingness to become a following vehicle ([0084]). The method could be used to coordinate the formation of a platoon with the infrastructure device ([00126]). One of ordinary skill would have understood that an offer may be generated by the infrastructure device while automatically paying fees through a vehicle-to-infrastructure exchange, the infrastructure device must receive the availability data to coordinate a platoon, and the infrastructure device may be a switching device. 

The motivation to do so is that, as acknowledged by Mudalige, the use of vehicle-to-vehicle and vehicle-to-infrastructure wireless communication allows for enhanced use of vehicles and allows social activities to be performed while in the vehicle, allowing improved platoon coordination ([0126]). One of ordinary skill in the art would have recognized this allows a more comfortable and convenient ride for any vehicle occupants. 

In regards to claim 12, Mudalige teaches vehicle-to-infrastructure communication may allow an operator of a vehicle to search for a group of potentially unknown persons traveling along a similar route and suggest formation of a platoon ([0126]). One of ordinary skill in the art would have recognized this is generating and transmitting request data in response to a potential lead vehicle indicating availability, which is registered for the infrastructure device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the automatic tracking method of Mehr, as already modified by Mudalige, by further incorporating the teachings of Mudalige, such that the vehicles may coordinate a platoon through an infrastructure device by indicating availability and request data. 
The motivation to do so is that, as acknowledged by Mudalige, the use of vehicle-to-vehicle and vehicle-to-infrastructure wireless communication allows for enhanced use of vehicles and allows social activities to be performed while in the vehicle, allowing improved platoon coordination ([0126]). One of ordinary skill in the art would have recognized this allows a more comfortable and convenient ride for any vehicle occupants. 

In regards to claim 13, Mudalige teaches vehicle-to-infrastructure communication may allow an operator of a vehicle to search for a group of potentially unknown persons traveling along a similar route and suggest formation of a platoon ([0126]). One of ordinary skill would have recognized that if the vehicles are not close enough to each other, acceptance data must be transmitted to the infrastructure device otherwise the platooning would not be possible. In order for that to happen, the lead vehicle and following vehicle must be able to communicate, which has to happen through the infrastructure device. 
It would have been obvious to one of ordinary skill before the effective filing date of the application to modify the automatic tracking method of Mehr, as already modified by Mudalige, by further incorporating the teachings of Mudalige, such that the vehicles can form a communications link through the infrastructure device and acceptance data may be transmitted through the infrastructure device. 
The motivation to do so is that, as acknowledged by Mudalige, the use of vehicle-to-vehicle and vehicle-to-infrastructure wireless communication allows for enhanced use of vehicles and allows social activities to be performed while in the vehicle, allowing improved platoon coordination ([0126]). One of ordinary skill in the art would have recognized this allows a more comfortable and convenient ride for any vehicle occupants. 

In regards to claim 25, Mehr teaches the system of claim 14.
Mehr does not teach: the availability data are acquired and stored by a switching device, and the offer data are generated by the switching device.
However, Mudalige teaches a remote infrastructure device that platooning vehicles can communicate with that may process information ([0054]) including automatically paying fees through a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the automatic tracking system of Mehr, by incorporating the teachings of Mudalige such that the system includes an infrastructure device, which may be a switching device, that can generate offer information and receive availability information. 
The motivation to do so is that, as acknowledged by Mudalige, the use of vehicle-to-vehicle and vehicle-to-infrastructure wireless communication allows for enhanced use of vehicles and allows social activities to be performed while in the vehicle, allowing improved platoon coordination ([0126]). One of ordinary skill in the art would have recognized this allows a more comfortable and convenient ride for any vehicle occupants. 

In regards to claim 26, Mudalige teaches vehicle-to-infrastructure communication may allow an operator of a vehicle to search for a group of potentially unknown persons traveling along a similar route and suggest formation of a platoon ([0126]). One of ordinary skill in the art would have recognized this is generating and transmitting request data in response to a potential lead vehicle indicating availability, which is registered for the infrastructure device. 

The motivation to do so is that, as acknowledged by Mudalige, the use of vehicle-to-vehicle and vehicle-to-infrastructure wireless communication allows for enhanced use of vehicles and allows social activities to be performed while in the vehicle, allowing improved platoon coordination ([0126]). One of ordinary skill in the art would have recognized this allows a more comfortable and convenient ride for any vehicle occupants. 

In regards to claim 27, Mudalige teaches vehicle-to-infrastructure communication may allow an operator of a vehicle to search for a group of potentially unknown persons traveling along a similar route and suggest formation of a platoon ([0126]). One of ordinary skill would have recognized that if the vehicles are not close enough to each other, acceptance data must be transmitted to the infrastructure device otherwise the platooning would not be possible. In order for that to happen, the lead vehicle and following vehicle must be able to communicate, which has to happen through the infrastructure device. 
It would have been obvious to one of ordinary skill before the effective filing date of the application to modify the automatic tracking system of Mehr, as already modified by Mudalige, by further incorporating the teachings of Mudalige, such that the vehicles can form a communications link through the infrastructure device and acceptance data may be transmitted through the infrastructure device. 
The motivation to do so is that, as acknowledged by Mudalige, the use of vehicle-to-vehicle and vehicle-to-infrastructure wireless communication allows for enhanced use of vehicles and allows social . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smartt et al. (US 20180211546) teaches a vehicle platooning system and method that can send availability and request data and can interact with an infrastructure device.
Wu et al. (US 20180084511) teaches a platooning vehicles may coordinate with infrastructure devices.
Oshida et al. (US 20160071418) teaches transmitting request and availability of platooning or potentially platooning vehicles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661